Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments, see Applicant’s Reply, filed 03/29/2022, with respect to the rejection(s) of claim(s) 1-20 under Yokota have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bates.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bates et al (US 20130317635 A1).
Regarding claim 1, Bates et al disclose a first playback device comprising: a network interface (Bates et al; network interface 402; Para [0051]); at least one processor (Bates et al; processor 408; Para [0052]); a non-transitory computer-readable medium; and program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor such that the first playback device is configured to (Bates et al; processor 408; Para [0052]): play back first audio content in synchrony with a second playback device (Bates et al; Para [0151][0042][0060]; group of playback devices playing first audio content); receive, via the network interface, a message indicating second audio content to be output by the first playback device (Bates et al; Para [0151]; data indicating request of second audio content); and in response to receiving the message indicating the second audio content: cease playing back the first audio content in synchrony with the second playback device (Bates et al; Para [0151][0119]; suspending rendering of first audio content by the at least one playback device); play back the second audio content while the second playback device plays back the first audio content (Bates et al; Para [0151][0120]; rendering of second audio content by the at least one playback device); and after playing back the second audio content, resume playing back the first audio content (Bates et al; Para [0151][0147][0119]; resuming rendering of first audio content by the at least one playback device) in synchrony with the second playback device (Bates et al; Para [0147][0119]).

Regarding claim 2, Bates et al disclose the first playback device of claim 1, wherein the program instructions that are executable by the at least one processor such that the first playback device is configured to play back the first audio content in synchrony with the second playback device comprise program instructions that are executable by the at least one processor such that the first playback device is configured to play back the first audio content in synchrony with the second playback device at a first volume (Bates et al; Para [0119]), and wherein the first playback device further comprises program instructions stored on the non-transitory computer- readable medium that are executable by the at least one processor such that the first playback device is configured to: while playing back the second audio content, cause the second playback device to play back the first audio content at a second volume (Bates et al; Para [0119]).

Regarding claim 3, Bates et al disclose the first playback device of claim 2, wherein the program instructions that are executable by the at least one processor such that the first playback device is configured to resume playing back the first audio content in synchrony with the second playback device comprise program instructions that are executable by the at least one processor such that the first playback device is configured to cause the second playback device to play back the first audio content at the first volume (Bates et al; Para [0119]).

Regarding claim 4, Bates et al disclose the first playback device of claim 2, wherein the second volume is lower than the first volume (Bates et al; Para [0119]).

Regarding claim 5, Bates et al disclose the first playback device of claim 1, wherein the program instructions that are executable by the at least one processor such that the first playback device is configured to play back the first audio content in synchrony with the second playback device comprise program instructions that are executable by the at least one processor such that the first playback device is configured to play back the first audio content in synchrony with the second playback device at a first volume (Bates et al; Para [0119]), and wherein the program instructions that are executable by the at least one processor such that the first playback device is configured to play back the second audio content while the second playback device plays back the first audio content comprise program instructions that are executable by the at least one processor such that the first playback device is configured to play back the second audio content at a second volume, wherein the second volume is higher than the first volume (Bates et al; Para [0119]).

Regarding claim 6, Bates et al disclose the first playback device of claim 5, wherein the program instructions that are executable by the at least one processor such that the first playback device is configured to resume playing back the first audio content in synchrony with the second playback device comprise program instructions that are executable by the at least one processor such that the first playback device is configured to play back the first audio content at the first volume (Bates et al; Para [0119]).

Regarding claim 8, Bates et al disclose the first playback device of claim 1, wherein the first playback device and the second playback device are bonded playback devices (Bates et al; Para [0042]).

Regarding claim 9, Bates et al disclose the first playback device of claim 1, wherein the first playback device is configured to play back a left channel of the first audio content, and wherein the second playback device is configured to play back a right channel of the first audio content (Bates et al; Fig 1; loudspeakers 106; 108; Para [0042]).

Regarding claim 10, Bates et al disclose a non-transitory computer- readable medium comprising program instructions stored thereon that are executable by the at least one processor such that a first playback device is configured (Bates et al; processor 408; Para [0052]) to: play back first audio content in synchrony with a second playback device (Bates et al; Para [0151][0042][0060]; group of playback devices playing first audio content); receive, via a network interface, a message indicating second audio content to be output by the first playback device (Bates et al; Para [0151]; data indicating request of second audio content); and in response to receiving the message indicating the second audio content: cease playing back the first audio content in synchrony with the second playback device (Bates et al; Para [0151][0119]; suspending rendering of first audio content by the at least one playback device); play back the second audio content while the second playback device plays back the first audio content (Bates et al; Para [0151][0120]; rendering of second audio content by the at least one playback device); and after playing back the second audio content, resume playing back the first audio content (Bates et al; Para [0151][0147][0119]; resuming rendering of first audio content by the at least one playback device) in synchrony with the second playback device (Bates et al; Para [0147][0119]).

Regarding claim 11, Bates et al disclose the computer-readable medium of claim 10, wherein the program instructions that are executable by the at least one processor such that the first playback device is configured to play back the first audio content in synchrony with the second playback device comprise program instructions that are executable by the at least one processor such that the first playback device is configured to play back the first audio content in synchrony with the second playback device at a first volume (Bates et al; Para [0119]), and wherein the first playback device further comprises program instructions stored on the non- transitory computer-readable medium that are executable by the at least one processor such that the first playback device is configured to: while playing back the second audio content, cause the second playback device to play back the first audio content at a second volume (Bates et al; Para [0119]).

Regarding claim 12, Bates et al disclose the computer-readable medium of claim 11, wherein the program instructions that are executable by the at least one processor such that the first playback device is configured to resume playing back the first audio content in synchrony with the second playback device comprise program instructions that are executable by the at least one processor such that the first playback device is configured to cause the second playback device to play back the first audio content at the first volume (Bates et al; Para [0119]).

Regarding claim 13, Bates et al disclose the computer-readable medium of claim 11, wherein the second volume is lower than the first volume (Bates et al; Para [0119]).

Regarding claim 14, Bates et al disclose the computer-readable medium of claim 10, wherein the program instructions that are executable by the at least one processor such that the first playback device is configured to play back the first audio content in synchrony with the second playback device comprise program instructions that are executable by the at least one processor such that the first playback device is configured to play back the first audio content in synchrony with the second playback device at a first volume (Bates et al; Para [0119]), and wherein the program instructions that are executable by the at least one processor such that the first playback device is configured to play back the second audio content while the second playback device plays back the first audio content comprise program instructions that are executable by the at least one processor such that the first playback device is configured to play back the second audio content at a second volume, wherein the second volume is higher than the first volume (Bates et al; Para [0119]).

Regarding claim 15, Bates et al disclose the computer-readable medium of claim 14, wherein the program instructions that are executable by the at least one processor such that the first playback device is configured to resume playing back the first audio content in synchrony with the second playback device comprise program instructions that are executable by the at least one processor such that the first playback device is configured to play back the first audio content at the first volume (Bates et al; Para [0119]).

Regarding claim 16, Bates et al disclose the computer-readable medium of claim 10, wherein the program instructions that are executable by the at least one processor such that the first playback device is configured to resume playing back the first audio content in synchrony with the second playback device comprise program instructions that are executable by the at least one processor such that the first playback device is configured to: determine a time at which to rejoin playing back the first audio content in synchrony with the second playback device based on a duration of the second audio content and playback timing of the first audio content (Bates et al; Para [0075][0022][0113]); and at the determined time, resume playing back the first audio content in synchrony with the second playback device (Bates et al; Para [0022][0090]).

Regarding claim 17, Bates et al disclose the computer-readable medium of claim 10, wherein the first playback device is configured to play back a left channel of the first audio content, and wherein the second playback device is configured to play back a right channel of the first audio content (Bates et al; Fig 1; loudspeakers 106; 108; Para [0042]).

Regarding claim 7, Bates et al disclose the first playback device of claim 1, but do not expressly disclose wherein the program instructions that are executable by the at least one processor such that the first playback device is configured to resume playing back the first audio content in synchrony with the second playback device comprise program instructions that are executable by the at least one processor such that the first playback device is configured to: determine a time at which to rejoin playing back the first audio content in synchrony with the second playback device based on a duration of the second audio content and playback timing of the first audio content (Bates et al; Para [0075][0022][0113]); and at the determined time, resume playing back the first audio content in synchrony with the second playback device (Bates et al; Para [0090][0022]). 

Regarding claim 18, Bates et al disclose a method comprising: playing back, by a first playback device, first audio content in synchrony with a second playback device (Bates et al; Para [0151][0042][0060]; group of playback devices playing first audio content); receiving, by the first playback device, a message indicating second audio content to be output by the first playback device (Bates et al; Para [0151]; data indicating request of second audio content); and in response to receiving the message indicating the second audio content: ceasing, by the first playback device, playing back the first audio content in synchrony with the second playback device (Bates et al; Para [0151][0119]; suspending rendering of first audio content by the at least one playback device); playing back, by the first playback device, the second audio content while the second playback device plays back the first audio content (Bates et al; Para [0151][0120]; rendering of second audio content by the at least one playback device); and after playing back the second audio content, resuming, by the first playback device (Bates et al; Para [0151][0147][0119]; resuming rendering of first audio content by the at least one playback device), playing back the first audio content in synchrony with the second playback device (Bates et al; Para [0147][0119]).

Regarding claim 19, Bates et al disclose the method of claim 18, wherein playing back, by the first playback device, the first audio content in synchrony with the second playback device comprises playing back, by the first playback device, the first audio content in synchrony with the second playback device at a first volume (Bates et al; Para [0119]), and wherein the method further comprises: while playing back the second audio content, causing, by the first playback device, the second playback device to play back the first audio content at a second volume (Bates et al; Para [0119]-[0120]).

Regarding claim 20, Bates et al disclose the method of claim 19, wherein resuming, by the first playback device, playing back the first audio content in synchrony with the second playback device comprises causing, by the first playback device, the second playback device to play back the first audio content at the first volume (Bates et al; Para [0119]-[0120]). 


Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 06/09/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUASSI A GANMAVO whose telephone number is (571)270-5761.  The examiner can normally be reached on M-F 9 AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KUASSI A GANMAVO/Examiner, Art Unit 2651  

/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651